Citation Nr: 0124183	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  95-09 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post left knee 
meniscectomy with traumatic arthritis and left knee 
replacement, currently evaluated at 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel






INTRODUCTION

The veteran had active service from August 1974 until August 
1978.  

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) from an April 1994 rating decision from the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO) which denied the benefit sought on 
appeal.

Other issues

The Board notes that the veteran has a claim for post-
traumatic stress disorder, which was denied in a June 1999 RO 
rating decision.  The veteran did not file a notice of 
disagreement with respect to that rating decision.  The 
veteran also filed a claim of entitlement to service 
connection for a right knee disorder as secondary to his 
service-connected left knee disorder.   He has not, to the 
Board's knowledge, filed a notice of disagreement with regard 
to the March 2001 decision denying that claim.  In the 
absence of notices of disagreement, the Board does not have 
jurisdiction over these matters, and they will be addressed 
no further herein.
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C. § 7105, a the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process].


FINDING OF FACT

The veteran's left knee disability is currently manifested by 
close to normal range of motion and some tenderness.



CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for post left knee meniscectomy with traumatic 
arthritis and left knee replacement have not been met.  
38 U.S.C.A. § 1155 (1991), 38 C.F.R. § 4.71a, Diagnostic Code 
5055 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability rating for his 
service-connected left knee disability, which is currently 
evaluated as 30 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (2000) [knee replacement [prosthesis)].   

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; describe the factual background of this case; and then 
proceed to analyze the claim and render a decision.

Pertinent Law and Regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2000).  Separate 
diagnostic codes identify various disabilities.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (2000); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.  

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 (2000) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2000).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995). 

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2000).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2000).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  

Specific schedular criteria

Under 38 C.F.R. § 4.71a, Diagnostic Code 5055, a 100 percent 
evaluation is for assignment for one year following 
implementation of a prosthesis.  Note (1) following the 
criteria for ratings of prosthetic implants, provides that 
the 100 percent one-year rating will commence after an 
initial grant of a one-month total rating assigned under 
section 4.30 following hospital discharge.  Thereafter, a 
minimum rating of 30 percent is in order, while chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity warrant a 60 percent evaluation.  With 
intermediate degrees of residual weakness, pain, or 
limitation of motion, a knee prosthesis is to be evaluated by 
analogy to 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261 or 
5262 (2000).   

Ankylosis of the knee is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (2000).  The United States Court of 
Appeals for Veterans Claims has defined ankylosis as 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 
259 (1992) [citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  

Under Diagnostic Code 5261, limitation of extension of the 
leg is rated 50 percent at 45 degrees, 40 percent at 30 
degrees, 30 percent at 20 degrees, 20 percent at 15 degrees, 
10 percent at 10 degrees, and noncompensable at 5 degrees. 38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2000). See also 38 
C.F.R. § 4.70, Plate II which reflects that normal flexion 
and extension of a knee is from 0 to 140 degrees.

Under Diagnostic Code 5262, the assigned 10 percent 
disability rating contemplates malunion of the tibia and 
fibula with slight ankle or knee disability. In order for a 
20 percent rating to be assigned, the disability picture 
would need to approximate a finding of malunion of the tibia 
and fibula with moderate ankle or knee disability. Impairment 
of the tibia and fibula represented by malunion with marked 
knee or ankle disability warrants a 30 percent disability 
rating. When impairment of the tibia and fibula results in 
nonunion with loose motion and necessitating a brace, a 40 
percent rating is warranted. 38 C.F.R. § 4.71a, Diagnostic 
Code 5262.

Words such as "slight" and "moderate" are not defined in the 
VA Schedule for rating disabilities. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just". 
38 C.F.R. § 4.6. 


Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record on appeal.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b);
38 C.F.R. §§ 3.102, 4.3 (2000).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Additional law and VA regulations will be discussed where 
appropriate below.

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2000); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).

The veteran injured his left knee during service.  He 
underwent a left medical meniscectomy in December 1975.  The 
veteran was originally service connected for residuals of a 
left knee meniscectomy in July 1979.  

In August 1996, the veteran underwent surgery for a total 
left knee replacement.  Subsequent to the veteran's knee 
replacement surgery, the diagnostic code under the veteran's 
disability was rated changed from Diagnostic Code 5757-5258 
to Diagnostic Code 5055, which rates specifically on the 
issue of knee replacement.  

Of record are medical reports  which document the veteran's 
treatment following his August 1996 left knee replacement 
surgery.  A record of September 4, 1996 indicates that the 
veteran was seen for the first time as an outpatient 
following his knee replacement surgery.  The veteran was 
walking with a walker and performed tests for strength and 
range of motion.  Active range of motion for the left knee 
was between 12 and 78 degrees.  Passive range of motion was 
between 8 and 88 degrees.  The record indicates that the 
veteran's rehabilitation potential was good and he was 
tolerating treatment well.  A record of September 12, 1996 
indicates that staples had been removed from the veteran's 
knee and that there was moderate swelling.  The incision line 
was reported as "looking good," as was the veteran's 
quadricep strength.  The veteran walked with a cane, as 
opposed to the walker he was originally provided after 
surgery.  It was recommended that he continue rehabilitation 
on an outpatient basis three times per week, as he was 
struggling with some of the exercises.

A November 1996 radiology indicates that views of both knees 
and a lateral view of the left knee showed the veteran's left 
knee prosthesis remaining in anatomic position and alignment 
with no evident complications.  

The veteran underwent a VA examination of his left knee in 
November 1997, approximately one year and three months 
following his knee replacement surgery.  The veteran stated 
that he "babies" his knee, and depending on how much 
activity he has had, he may have more or less discomfort from 
it at the end of the day.  The veteran was worried about 
"swaying" of the left knee and wears a brace, stating that 
with it he had more confidence in the knee and less 
discomfort.  He had not noted any redness, swelling, or fluid 
accumulation and had not been taking pain medication for the 
previous two months.  

Upon examination, the examiner noted a 22-centimeter 
longitudinal scar in the middle of the anterior knee from the 
distal thigh over the knee extending to the proximal part of 
the left leg.  There also was a curved scar that the lower 
part of the left knee also measuring 22 centimeters.  There 
was no tenderness of the left knee joint and no demonstrable 
laxity.  No effusion, redness, swelling or edema was present.  
The veteran had a slight tenderness at the popliteal area.  

Left knee range of motion was 115 degrees of extension, and 
left knee flexion was minus 10 degrees.  There was no 
discomfort while flexing and extending.   

The veteran's more recent VA outpatient records have been 
obtained and reviewed. A March 1998 record states that the 
veteran "is really doing very well."  Range of motion of 
the left knee was 0 to 120 degrees.  A December 1998 record 
reports range of motion in the left knee being normal.  There 
was no evidence of acute fracture, dislocation or destructive 
bony lesion.  His status was noted as "post total left knee 
arthroplasty in good position and alignment."  The femoral 
prosthesis was reportedly well seated in the distal femur and 
a tibial prosthesis was sell seated in the proximal tibia.  
There was no change in position or alignment when compared 
with prior examination of November 1997.  

Analysis

Preliminary matter - duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  This law redefines 
the obligations of VA with respect to the duty to assist.  
The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

As discussed above, the veteran underwent total knee 
replacement surgery in August of 1996.  A rating decision 
dated November 1996 notified the veteran that his left knee 
total replacement surgery would result in a 100 percent 
disability rate, effective from August 21, 1996 (the date of 
the knee replacement surgery) and until October 1, 1997.  
That rating decision also notified the veteran that on that 
date the veteran's rating would be reduced to 30 percent, the 
minimum rating assigned when a total knee replacement surgery 
has been performed.  In July of 1998, the veteran was issued 
a Supplemental Statement of the Case (SSOC), which informed 
him of the relevant regulations regarding his left knee 
disability rating, and set forth the level of symptomatology 
required for a higher rating.  Upon the submission of 
additional evidence, the veteran was issued another SSOC in 
November 2000, again informing the veteran of regulations 
applicable to his claim and the required symptomatology 
needed for an increased rating.  VA correspondence of 
December 2000 informed the veteran of his procedural and 
appellate rights. With this history, the Board finds that VA 
has satisfied its duty to notify.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Among other things, the 
implementing regulations provide that VA will provide a 
medical examination or obtain a medical opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (a) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury, or disease in service; and (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.

By means of assisting the veteran in the development of his 
claim, the veteran's VA surgical and outpatient treatment 
records have been obtained and reviewed.  Additionally, the 
veteran has been afforded a VA examination in connection with 
his claim.  

In this regard, the veteran's representative has submitted a 
written brief on appeal in connection with the veteran's 
claim.  In that brief, it is noted that there has been no 
examination of the veteran's left knee disability since the 
November 1997 VA examination.  Board infers from the 
representative's statement the implicit contention that the 
claim should be remanded for another examination.  However, 
the Board sees no evidence of record suggesting a change in 
the veteran's disability picture warrants such a remand.  
There are of record more recent VA outpatient treatment 
reports, which are consistent with the findings of the 
November 1997 VA examination.  The veteran does not appear to 
contend that his service-connected disability has worsened 
recently.  Therefore, the Board finds a remand of the claim 
for another VA examination of the veteran's left knee 
disability to be unwarranted.

In short, following a thorough review of the record, the 
Board is satisfied that the VA has met its duty to assist the 
veteran in the development of all facts pertinent to his 
claim.  There is sufficient medical and other evidence of 
record to adjudicate this claim.  The veteran and his 
representative have been given ample opportunity to submit 
evidence and argument in furtherance of the instant claim.   
Under such circumstances, no further assistance to the 
veteran is required in order to comply with VA's duty to 
notify and to assist mandated by the VCAA and its 
implementing regulations.

Discussion

(i.)  Schedular rating

The veteran is currently rated 30 percent disabled according 
to Diagnostic Code 5055.  As stated above, under this 
Diagnostic Code a 100 percent evaluation is for assignment 
for one year following implementation of the prosthesis.  
That was accomplished with respect to this veteran, and he 
does not contend otherwise.  Thereafter, the minimum rating 
of 30 percent was assigned.

As discussed by the Board above, chronic residuals consisting 
of severe painful motion or weakness in the affected 
extremity warrant a 60 percent evaluation.  
With intermediate degrees of residual weakness, pain, or 
limitation of motion, a knee prosthesis is to be evaluated by 
analogy to 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261 or 
5262 (2000).

Thus, in order to warrant a rating of 60 percent under 
Diagnostic Code 5055, the veteran must suffer from severe 
painful motion or weakness in the affected extremity.  No 
such symptomatology is shown in any of the competent medical 
evidence of record.  Although the veteran during the 
veteran's November 1997 VA examination of his left knee, only 
a slight tenderness at the popliteal area was identified.  
Additionally, no weakness in the affected joint was noted by 
the examiner or complained of by the veteran.  The outpatient 
treatment records similarly fail to document painful motion 
or weakness of the veteran's left knee.  

Lacking any of the symptomatology necessary for the next 
higher rating of 60 percent under Diagnostic Code 5055, the 
Board will analyze the veteran's left knee for an 
intermediate rating by analogy under the Diagnostic Codes set 
forth in Diagnostic Code 5055.

As stated above, with intermediate degrees of residual 
weakness, pain, or limitation of motion, a knee prosthesis is 
to be evaluated by analogy to 38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5261 or 5262 (2000).  As stated above, the 
competent medical evidence of record does not show the 
veteran suffers from any weakness of the affected extremity, 
and he has only a slight discomfort of the popliteal area.

Diagnostic Code 5256 is based on ankylosis of the knee.  
However, no medical evidence is of record that shows the 
veteran suffers any ankylosis, and he does not so contend.  
As a result, rating on the basis of Diagnostic Code 5256 is 
not warranted. 

With respect to Diagnostic Code 5261, limitation of extension 
of the knee, the most recent outpatient treatment records 
term the veteran's range of motion "normal".  There is no 
evidence of limitation of extension of the knee which would 
warrant a disability rating in excess of the currently 
assigned 30 percent, and the veteran has pointed to none.

Finally, Diagnostic Code 5262 rates impairment of the tibia 
and fibula.  VA outpatient treatment reports show that the 
veteran's femoral prosthesis is well seated in the distal 
femur and a tibial prosthesis is sell seated in the proximal 
tibia.  This positioning was unchanged in position and 
alignment when compared with the prior examination of 
November 1997.  Since there is no malunion or nonunion of the 
tibia and fibula, a rating under Diagnostic Code 5262 is not 
warranted.

(ii.)  DeLuca considerations

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. § § 4.40, 4.45, 4.59 (2000).  

In this case, as discussed above only a slight tenderness of 
the popliteal area is noted.  The is no evidence of pain 
which limits function of the veteran's left leg.  Indeed, the 
VA examiner in November 1997 specifically indicated that the 
veteran experienced no discomfort while flexing and extending 
his left knee.  There is also no evidence of weakness, 
fatigability incoordination or other functional loss.  Based 
on this medical evidence, the Board finds that the veteran 
suffers from little or no limitation of function either due 
pain and that additional compensation based on the 
application of 38 C.F.R. §§ 4.40 and 4.45 is not warranted.

In conclusion, for the reasons and bases expressed above the 
veteran does not exhibit symptomatology warranting either an 
increase to the next higher rating of 60 percent under 
Diagnostic Code 5055, or an intermediate rating by analogy 
under any of the Diagnostic Codes prescribed by Diagnostic 
Code 5055.  The preponderance of the evidence is  against the 
veteran's claim for an increased evaluation, and the benefit 
sought on appeal is accordingly denied.

Additional comment

The Board has considered whether the veteran's surgical scars 
should be rated separately.  See Esteban, supra.  However, 
there is no evidence that the surgical scars are causing the 
veteran any additional disability, and he does not appear to 
so contend.    


ORDER

Entitlement to an evaluation in excess of 30 percent for post 
left knee meniscectomy with traumatic arthritis and left knee 
replacement is denied.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

